NUMBER 13-01-183-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG




XAVIER ROLANDO RESENDEZ,                                          Appellant,

v.

THE STATE OF TEXAS,                                                      Appellee.




On appeal from the 103rd District Court
of Cameron County, Texas.




CONCURRING AND DISSENTING OPINION 
Before the Court En Banc
Opinion by Justice Castillo
         Respectfully, I concur with the decision to affirm.  However, I respectfully
dissent to the overruling of our precedent for the reasons stated in Manning v. State,
112 S.W.3d 740, 747 n.4 (Tex. App.–Houston [14th Dist.] 2003, pet. denied).  
 
 
                                                               ERRLINDA CASTILLO
                                                                Justice


Publish.
Tex. R. App. P. 47.2(b).

Concurring and Dissenting Opinion delivered and filed
this 3rd day of March, 2005.